UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6675


WILLIE JAMES WHITE,

                Petitioner - Appellant,

          v.

CARL A. MANIS, Warden,

                Respondent – Appellee,

          and

COMMONWEALTH OF VIRGINIA,

                Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-01448-CMH-JFA)


Submitted:   October 10, 2014               Decided:   October 24, 2014


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie James White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Willie     James     White       seeks    to     appeal        the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate         of   appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent     “a       substantial       showing        of     the    denial       of     a

constitutional right.”              Id. § 2253(c)(2).                 When the district

court denies relief on the merits, a prisoner satisfies this

standard      by   demonstrating         that      reasonable       jurists     would         find

that    the     district       court’s    assessment           of   the      constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.     Cockrell,       537    U.S.    322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that White has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma    pauperis,        deny    White’s      motion     to    vacate       judgment,         and

dismiss the appeal.              We dispense with oral argument because the

facts    and    legal     contentions         are   adequately         presented         in    the

                                               2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3